WAYNE GREENWALD, P.C.
Attorneys for the Debtors,
David A. Baum And Mireille Baum
475 Park Avenue South - 26th Floor
New York, New York 10016
212-983-1922

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 In re                                                           Case No.: 1-14-42585-ess
                                                                 Chapter 7

  David A Baum and Mireille Baum,

                                    Debtors.

  ----------------------------------------------------------X

                                        PROOF OF SERVICE

  Tiffany Wright declares:

  1.       I am not a party in this case, am over the age of 18 years, and reside
           in Bronx County, New York.
  2.       On May 30, 2019 I served a copy of the debtors verified Motion for Orders Pursuant to
           11 U.S.C. 522(f) (1) (A) Avoiding a Judicial Lien Impairing the Debtors Homestead
           Exemption, With Points and Authorities by Debtor by ECF to:


           Mark K Broyles on behalf of Creditor Nation Star Mortgage, LLC.
           broylesmk@rgcattys.com, weinhartr@rgcattys.com
           Debra Kramer
           dkramer@kramerpllc.com;trustee@kramerpllc.com, ny73@ecfcbis.com
           Saul Oscar Leopold on behalf of Creditor Trinity Financial Services, LLC
           sleopold@leopoldassociates.com, lsinger@leopoldassociates.com;mmorais@leopoldas
           sociates.com
           Office of the United States Trustee
           USTPRegion02.BR.ECF@usdoj.gov
           Michael Adam Samuels on behalf of Defendant Nationstar Bank
           bkyecf@rasflaw.com
3.     I declare the foregoing statements of fact to be true and correct under penalties of perjury,
       pursuant to 28 U.S.C §1746.
Dated: New York, New York
July 17, 2019


                                                             __




                                                                   ______________
                                                             Tiffany Wright
